NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0218n.06
                              Filed: April 24, 2008

                                                 06-2544

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                             )
                                                      )
        Plaintiff-Appellee,                           )
                                                      )
v.                                                    )    ON APPEAL FROM THE UNITED
                                                      )    STATES DISTRICT COURT FOR THE
GEORGE STEVEN SCANTLAND,                              )    EASTERN DISTRICT OF MICHIGAN
                                                      )
        Defendant-Appellant.                          )




        Before: DAUGHTREY, COOK, and FARRIS*, Circuit Judges.


        PER CURIAM. In this direct appeal from his convictions on multiple counts of drug

possession with intent to distribute, possession of firearms by a convicted felon, and

maintenance of a drug-involved premises, defendant George Steven Scantland raises only

a claim of ineffective assistance of counsel. Specifically, he alleges that his trial counsel

was ineffective in negotiating a plea bargain, preparing him to testify, pursuing defense

theories that ultimately failed, and failing to bring a pre-trial motion to challenge the police

search warrant. Because most of these allegations concern questions of defense strategy

and because the trial record clearly provides an insufficient basis upon which to review

them, we decline to address the various claims of ineffective assistance of counsel set out

        *
          The Hon. Jerom e Farris, Circuit Judge of the United States Court of Appeals for the Ninth Circuit,
sitting by designation.
06-2544
United States v. Scantland

in the defendant’s appellate brief.       We further note that these issues are more

appropriately addressed in a post-conviction motion to vacate, filed pursuant to 28 U.S.C.

§ 2255. Indeed, with regard to such claims, we have repeatedly observed:


       “As a general rule, a defendant may not raise ineffective assistance of
       counsel claims for the first time on direct appeal, since there has not been
       an opportunity to develop and include in the record evidence bearing on the
       merits of the allegations.” United States v. Wunder, 919 F.2d 34, 37 (6th Cir.
       1990); see also United States v. Brown, 332 F.3d 363, 368 (6th Cir. 2003).
       This court has “‘routinely concluded that such claims are best brought by a
       defendant in a post-conviction proceeding under 28 U.S.C. § 2255 so that
       the parties can develop an adequate record on this issue.’” Brown, 332 F.3d
       at 369 (quoting United States v. Aguwa, 123 F.3d 418, 423 (6th Cir. 1997));
       see also Massaro v. United States, 538 U.S. 500, 504-05 (2003).


United States v. Martinez, 430 F.3d 317, 338 (6th Cir. 2005). In Martinez, we further

pointed out that because of “the fact-specific nature of [ineffective assistance of counsel]

claims and the absence of a record directed at whether counsel’s performance was

deficient,” a defendant is better served by fleshing out his claims in a post-conviction

motion and submitting the evidence to support those claims at a hearing in district court,

rather than by having us attempt to rule on allegations that have little support in the record

as presented. Id.


       In the absence of any currently reviewable challenges to the validity of the

defendant’s convictions, we AFFIRM the judgement of the district court.




                                            -2-
06-2544
United States v. Scantland




                             -3-